DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on March 21, 2022 has been entered.

Amendment and Claim Status
The instant Office action is responsive to the response received March 21, 2022  (the “Response”).
In response to the Response, the previous (A) rejections of claims 21–40 on the ground of nonstatutory double patenting; and (B) rejections of claims 21–40 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 21–40 are currently pending.  

Benefit Claim
Response to Arguments
Applicants argue that because paragraph 99 of the Specification recites “validated message template can be formed based on regular expressions (i.e., content and layout information),” then 
an “unknown message” (i.e., the recited first message) can have a new or modified template (as compared to a known message template) with regular expression information that “is at least located at a different location within the first message from the location where similar types of content are located within the known message template,” as recited.

Response 9–10.
The Examiner is unpersuaded of error.  At the outset, the Examiner notes amending the claims do not change the fact the original claims—at the time of the July 30, 2020 filing date—contain the subject matter the Examiner finds not complying with the claim for the benefit of the parent application required under 35 U.S.C. §§ 120, 121, 365(c), or 386(c).  See MPEP § 2163(II)(3)(b)(reciting “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”; emphasis added).  
The original claim 21, lines 14–15—received July 30, 2020—recites “such that said regular expression information is at least positioned with the first message at an unrecognized position within the message template.”  Paragraph 99, at best, describes a validated message template may be formed based on content and layout information.  A message template formed based on content and layout information would not inform a person skilled in the art that the inventors had possession of determining a first message is an unknown message such that the first message’s regular expression information is at least positioned with the first message at an unrecognized position within the message template.  See MPEP § 2163(II)(3).  
Thus, the Examiner finds a lack of sufficient written description to inform a skilled artisan that Applicants were in possession of the claimed invention as a whole at the time the instant application was filed on July 30, 2020.  Accordingly, the disclosure of the invention in the parent application and in the instant application are not sufficient to comply with the requirements of 35 U.S.C. § 112(a).
Incorrect Benefit Claim
Applicants’ claim for the benefit of a prior-filed application under 35 U.S.C. §§ 120, 121, 365(c), or 386(c) is acknowledged.  Notably, Applicants’ claim the instant application to be a “continuation” of parent application 16/417971, now Sharp et al. (US 10,764,223 B2; filed May 21, 2019; the ‘223 Patent).
Thus, the instant application must be an application for an invention which is also disclosed in the parent application 16/417971.  In other words, the disclosure of the invention in the parent application and in the instant application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement.  See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
Applicants, however, have not complied with one or more conditions for receiving the benefit of an earlier filing date.  In particular, the disclosure of parent application 16/417971 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of the instant application.  
Notably, although the disclosure of parent application 16/417971 provides adequate support and enablement for claim terms including “regular expression information” (see Spec. ¶¶ 78–83, 91, 94, 97, 99), “first message” (see Spec. ¶ 7), and “message template” (see Spec. ¶¶ 35, 72, 92, 94, 98–100, 108, 110), the disclosure of parent application 16/417971 fails to provide adequate support or enablement for 
(A) original claim 21, lines 14–15 (received July 30, 2020) reciting “such that said regular expression information is at least positioned with the first message at an unrecognized position within the message template”; 
(B) amended claim 21, lines 16–18 (received September 21, 2021) reciting “such that said regular expression information is at least positioned with the first message at a position different from similar types of content within the known message template”; 
(C) amended claim 21, lines 16–18 (received March 21, 2022) reciting “such that said regular expression information is at least located at a different location within the first message from the location where similar types of content are located within the known message template.”; and 
(D) amended claim 21, lines 16–18 (received March 21, 2022) reciting “such that said regular expression information is at least located at a different location within the first message from the location where similar types of content are located within the known message template.”1
Accordingly, Applicants are required to delete the continuation-benefit-claim or change the relationship (continuation or divisional application) to continuation-in-part because the instant application contains the above matter not disclosed in the parent application 16/417971.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).2  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21–29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–9 of Sharp et al. (US 10,764,223 B2; filed May 21, 2019; the ‘223 Patent) in view of Cuomo et al. (US 6,286,043 B1; filed Aug. 26, 1998), and in further view of Ching (US 9,916,383 B1; filed July 11, 2014).
Regarding claim 21 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘223 Patent
Claim 21: A method comprising: 
	identifying, via a computing device, a first message associated with an inbox of a user;  
	identifying, via the computing device, based on an identifier of the user, a known message template associated with said inbox, said known message template comprising information indicating a message layout of known messages from particular types of senders;  
	analyzing, via the computing device, said first message, and based on said analysis, identifying message data, said message data comprising information indicating a regular expression associated with a type of sender;  
	comparing, via the computing device, the message data of the first message with said known message 
template;  
	determining, via the computing device, based on said comparison, that said first message is an unknown message based on said comparison, said determination comprising identifying that said first message comprises a layout that differs from a layout of the known message template by a threshold degree, such that said regular expression information is located at a different location within the first message from the location where similar types of content are located within the known message template;  
	generating, via the computing device, a new message template based on said message data, said new message template comprising a layout of said first message;  and 
	storing, via the computing device, said new message template.

Claim 22: The method of claim 21, further comprising: 
	receiving a second message; and 	











	extracting message content from said second message based on said identified known message template.
Claim 1: A method comprising: 	identifying, via a computing device, a first message associated with an inbox of a user;  
	identifying, via the computing device, based on an identifier of the user, a known message template associated with said inbox, said known message template comprising information indicating a message layout of known messages;  
	
	analyzing, via the computing device, said first message, and based on said analysis, identifying message data;  
	


	comparing, via the computing device, the message data with said known message template;  
	
	determining, via the computing device, based on said comparison of 
the message data with the known message template, 
that said first message is an unknown message based on said comparison, said determination comprising identifying that said first message comprises a layout that differs from the message template by a threshold degree;  
	


	generating, via the computing device, a new message template based on said message data, said new message template comprising a layout of said first message;  
	storing, via the computing device, said new message template;  	

	

	receiving, by the computing device, a second message;  
	comparing, by the computing device, said second message to said known message template and said new message template;  
	identifying, by the computing device, one of the known message template and said new message template based on said comparison of the second message to said known message template and said new message template;  
	extracting, by the computing device, message content from said second message based on said identified message template; and 	comparing, by the computing device, said extracted message content to message data of the known message template and providing an indication whether said second message is received from a same domain as the first message or an originating message of the known message template.
Claim 23.  The method of claim 22, further comprising: 

	controlling how said second 
message is displayed within said inbox based on said extracted message content.
Claim 2.  The method of claim 1, further comprising: 
	receiving a third message; and 
	controlling how said third message is displayed within said inbox based on said extracted message content.
Claim 24.  The method of claim 21, wherein the message layout of the known message template comprises message data including information selected from a group consisting of structural design information, pattern information, a user name, email address, phone number, address, product information, vendor information, a subject line, temporal information and spatial information.
Claim 4.  The method of claim 1, wherein a message layout of the known message template comprises message data including information selected from a group consisting of structural design information, pattern information, a user name, email address, phone number, address, product information, vendor information, a subject line, temporal information and spatial information.
Claim 25.  The method of claim 21, wherein the known message template is associated with a specific sender, the message layout of the known message template derived from a set of messages determined to have a consistent layout from said specific sender.
Claim 5.  The method of claim 1, wherein the known message template is associated with a specific sender, a message layout of the known message template derived from a set of messages determined to have a consistent layout from said specific sender.
Claim 26.  The method of claim 21, wherein said first message is an automatic message sent by a sender providing said user digital content or services.
Claim 6.  The method of claim 1, wherein said first message is an automatic message sent by a sender providing digital content or services to said user.
Claim 27.  The method of claim 21, wherein said first message is an incoming message addressed to the user’s inbox.
Claim 7.  The method of claim 1, wherein said first message is an incoming message addressed to the user’s inbox.
Claim 28.  The method of claim 21, wherein said first message is a previously received message in the user inbox.
Claim 8.  The method of claim 1, wherein said first message is a previously received message in the user inbox.
Claim 29.  The method of claim 21, further comprising: identifying a plurality of messages associated with said inbox, wherein said message extraction and template generation is based on each of the plurality of messages.
Claim 9.  The method of claim 1, further comprising: identifying a plurality of messages associated with said inbox, wherein said generation of the new message template is based on each of the plurality of messages.


Claim 1 of the ‘223 Patent does not teach (A) known messages from particular types of senders; (B) said message data comprising information indicating a regular expression associated with a type of sender; and (C) said regular expression information is located at a different location within the first message from the location where similar types of content are located within the known message template.
(A), (B)
Cuomo teaches (A) known messages (8:66–9:15; figs. 5B, 5C) from particular types of senders (Web administrators at 7:44–67 send the messages); and 
(B) message data comprising information indicating a regular expression (the dynamically-generated page illustrated in fig. 5D comprises regular expressions; “The regular expression syntax uses tags which specify how the comparison process is to occur.  In the preferred embodiment, two tags are defined.  A first tag specifies that a single word from the dynamically-created document is to be ‘skipped over’ in the matching operation--that is, the wild card matches one and only one word. A second tag specifies that one or more words from the document will match this wild card. “ at 8:1–6; for example, additional text item 580 of fig. 5D’s dynamic content page) associated with a type of sender (official notice a web developer creates a dynamic content page such as one illustrated in fig. 5D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claim 1 of the ‘223 Patent to include (A) known messages from particular types of senders; and (B) said message data comprising information indicating a regular expression associated with a type of sender as taught by Cuomo “for collecting information about user behavior in the presence of dynamic page content.”  Cuomo 1:9–10.
(C)
	Ching teaches regular expression information (terms “congue” and “viverra” in fig. 6, item 602a) located at a different location within a first message (fig. 6, item 602a) from a location where similar types of content (terms “congue” and “viverra” in fig. 6, item 602b) are located within a second message (fig. 6, item 602b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for claim 1 of the ‘223 Patent/Cuomo combination’s regular expression information to be located at a different location within the first message from the location where similar types of content are located within the known message template as taught by Ching for “analyzing multiple documents by comparing and contrasting the documents as well as providing tools for analyzing portions of documents containing keywords.”  Ching 6:40–42.  Moreover, to “improve the efficiency of analyzing multiple documents by providing tools to quickly compare documents.”  Id. 6:43–45.

Claims 30–38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–9 of the ‘223 Patent in view of Cuomo, and in further view of Ching.
Regarding claims 30–38, claims 1–9 of the ‘223 Patent, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 1–9 of the ‘223 Patent are, respectively, equally applicable to claims 30–38.  Claims 1–9 of the ‘223 Patent, however, do not recite “[a] non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, perform” the steps of claims 30–38.
Cuomo teaches a non-transitory computer-readable storage medium (fig. 1, item 28) tangibly encoded with computer-executable instructions, that when executed by a computing device (fig. 1, item 10), perform functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claims 1–9 of the ‘223 Patent to be performed by a non-transitory computer-readable storage medium tangibly encoded with executed computer-executable instructions by a computing device as taught by Cuomo “for collecting information about user behavior in the presence of dynamic page content.”  Cuomo 1:9–10.

Claims 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of the ‘223 Patent in view of Cuomo, and in further view of Ching.
Regarding claims 39 and 40, claims 1 and 3 of the ‘223 Patent, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 1 and 3 of the ‘223 Patent are, respectively, equally applicable to claims 39 and 40.  Claims 1 and 3 of the ‘223 Patent, however, do not recite “[a] computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for” performing the steps of claims 39 and 40.
Cuomo teaches a computing device (fig. 1, item 10) comprising: a processor (fig. 1, item 12); and a non-transitory computer-readable storage medium (fig. 1, item 28) for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for performing functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claims 1 and 3 of the ‘223 Patent to be performed by a computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic as taught by Cuomo “for collecting information about user behavior in the presence of dynamic page content.”  Cuomo 1:9–10.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Cuomo, Curry, and Ching
Response to Arguments
Applicants argue
neither [Curry or Cuomo] teach, inter alia, identifying that said first message comprises a layout that differs from a layout of the known message template by a threshold degree, such that said regular expression information is at least located at a different location within the first message from the location where similar types of content are located within the known message template.

Response 11.
The Examiner is unpersuaded of error.  The Examiner relies principally on Cuomo for teaching many of the recited elements of claim 1.  Of particular note, the Examiner finds Cuomo teaches regular expression information, a first message, and a known message template.  The Examiner further finds although Cuomo teaches identifying that said first message comprises a layout that differs from a layout of the known message template by a threshold degree, such that said regular expression information is different within the first message from the known message template, Cuomo does not teach the regular expression information is located at a different location within the first message from the location where similar types of content are located within the known message template.  The Examiner turns to Ching to show that regular expression information located at a different location within a message from the location where similar types of content are located within a second message is known in the art.  Thus, the Examiner proposes to include Ching’s teaching with Cuomo, such that the combined system predictably yields identifying that said first message comprises a layout that differs from a layout of the known message template by a threshold degree, such that said regular expression information is at least located at a different location within the first message from the location where similar types of content are located within the known message template.  Accordingly, Applicants’ arguments regarding Curry’s and Cuomo’s alleged individual shortcomings (see Response 11) are unavailing.  Here, the rejection is not based solely on Curry or Cuomo, but rather on the cited references’ collective teachings.  See In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
	Applicants argue “Brunner is completely devoid of any mentions or references to messages, or emails, or HTML. Moreover, Brunner does not discuss or mention using regular expressions. Fundamentally, Brunner’s technology is incompatible with Cuomo’s and Curry’s.”  Applicants further argue 
the Office Action contends that it would have been obvious for the Cuomo/Curry combination to be further combined with Brunner for “automatically determining which messages in the inbox may be forged — a tactic used by scammers to commit fraud — to thereby increase security.” Office Action at pg. 16.  It is unclear as to the source of said motivation; neither Cuomo, Curry, or Brunner mention forged messages or fraud committed by scammers. Applicant[s] respectfully submit[[s]] that this generic “motivation” fails to consider the actual teachings of the cited art and the present application. In the absence of a proper reason to combine the cited references, the combination of Cuomo, Curry, and Brunner can only stem from impermissible hindsight.

Response 12.
Applicants’ arguments with respect the rejection of claim 21 under 35 U.S.C. § 103 as being obvious over Cuomo in view of Curry, and in further view of Brunner have been considered but are moot.  Claim 21 is rejected under 35 U.S.C. § 103 as being obvious over Cuomo in view of Curry, and in further view of Ching.
The Rejection
Claims 21–27, 29–36, and 38–40 are rejected under 35 U.S.C. § 103 as being obvious over Cuomo in view of Curry, and in further view of Ching.
Regarding claim 21, while Cuomo teaches a method (fig. 4) comprising: 
identifying, via a computing device (fig. 1, item 10), a first message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5D) associated with a browser (fig. 3, item 76) of a user;  
identifying, via the computing device, based on (But for obtaining “the user’s identification” (7:25–29) at item 400, Cuomo’s method does not proceed to item 410.  Thus, item 410 is based on identifying the user’s identification at item 400) an identifier (“the user’s identification” at 7:25–29) of the user, a known message template (“existing content templates” at 7:30–32 and fig. 4, item 410; fig. 5A, template item 500) associated with said browser, said known message template comprising information indicating a message layout (8:42–66; fig. 5A, items 501–505, 507, 508, 510) of known messages (8:66–9:15; figs. 5B, 5C) from particular types of senders (Web administrators at 7:44–67 send the messages); 
analyzing, via the computing device, said first message, and based on said analysis, identifying message data (“the content of a dynamically-generated page” at 7:42–43; e.g., fig. 5D, items 562, 563, 565, 568, 580), said message data comprising information indicating a regular expression (the dynamically-generated page illustrated in fig. 5D comprises regular expressions; “The regular expression syntax uses tags which specify how the comparison process is to occur.  In the preferred embodiment, two tags are defined.  A first tag specifies that a single word from the dynamically-created document is to be ‘skipped over’ in the matching operation--that is, the wild card matches one and only one word. A second tag specifies that one or more words from the document will match this wild card. “ at 8:1–6; for example, additional text item 580 of fig. 5D’s dynamic content page) associated with a type of sender (official notice a web developer creates a dynamic content page such as one illustrated in fig. 5D);  
comparing (fig. 4, item 410; 8:35–41), via the computing device, the message data (the contents of fig. 5D’s dynamic content page) of the first message (fig. 5D’s dynamic content page) with said known message template (fig. 5A, template item 500);  
determining, via the computing device, based on said comparison (NO to fig. 4, item 420; “when none of the existing content templates matched the document content received at Block 400” at 9:45–47), that said first message is an unknown message (“Version 3 that does not match” at fig. 5d), said determination comprising identifying that said first message comprises a layout that differs from a layout of the known message template by a threshold degree (“FIG. 5D contains additional text 580, beyond that specified in the template 500.  Therefore, the matching process will fail for this page: it does not fall into template 500’s equivalence class” at 9:16–19), such that said regular expression information (e.g., item 580 of fig. 5D) is different (item 580 exists for fig. 5D but does not for fig. 5A) within the first message from the known message template (fig. 5A, item 500);
generating, via the computing device, a new message template (fig. 4, item 460; 9:47–54) based on said message data, said new message template comprising a layout (fig. 5D, items 562, 563, 565, 568, 580) of said first message;  and 
storing (fig. 4, item 460), via the computing device, said new message template,
Cuomo does not teach (A) the browser of the user being an inbox of the user; and (B) the difference of the regular expression information being that the regular expression information is located at a different location within the first message from the location where similar types of content are located within the known message template.
 (A)
Curry teaches an inbox (fig. 3A, item 310) of a user (fig. 4, item 434).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cuomo’s browser of the user to be an inbox of the user as taught by Curry “to dynamically manage and create new e-mail templates. . . . Users should not be burdened with understanding the technology, remembering to add a template to a message, or reformatting a reply manually.  The process should be seamless to the user and native in the e-mail environment to which the user is accustomed.”  Curry ¶ 21.
(B)
	Ching teaches regular expression information (terms “congue” and “viverra” in fig. 6, item 602a) located at a different location within a first message (fig. 6, item 602a) from a location where similar types of content (terms “congue” and “viverra” in fig. 6, item 602b) are located within a second message (fig. 6, item 602b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Cuomo/Curry combination’s difference of the regular expression information to be that the regular expression information is located at a different location within the first message from the location where similar types of content are located within the known message template as taught by Ching for “analyzing multiple documents by comparing and contrasting the documents as well as providing tools for analyzing portions of documents containing keywords.”  Ching 6:40–42.  Moreover, to “improve the efficiency of analyzing multiple documents by providing tools to quickly compare documents.”  Id. 6:43–45.
Regarding claim 22, the Cuomo teaches 
receiving a second message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5B); 
extracting message content (fig. 4, item 430; 9:25–43; e.g., fig. 5B, items 522, 523, 525, 528) from said second message based on said identified known message template.
Regarding claim 23, Cuomo teaches controlling how said second message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5B) is displayed within an inbox (fig. 3A, item 310) based on extracted content of a previous message (fig. 5, item 520; “templates best used with each e-mail client” at ¶ 69).
Regarding claim 24, the Cuomo teaches wherein the message layout of the known message template (e.g., fig. 5A) comprises message data including information selected from a group consisting of structural design information, pattern information (fig. 5A, items 501–505, 507, 508, 510), a user name, email address, phone number, address, product information, vendor information, a subject line, temporal information and spatial information (fig. 5A, items 501–505, 507, 508, 510).
Regarding claim 25, the Cuomo teaches wherein the known message template is associated with a specific sender (host processor at 5:11–14; fig. 2; the host server of the website URL at 6:33–35), the message layout of the known message template derived from a set of messages determined to have a consistent layout from said specific sender (“A person such as a Web administrator creates content templates for use with the present invention, using his knowledge of the general HTML syntax of the Web pages that will be created by a given Web application.” at 7:44–49; 7:49–834).
Regarding claim 26, the Cuomo teaches wherein said first message is an automatic message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5D) sent by a sender (host processor at 5:11–14; fig. 2; the host server of the website URL at 6:33–35) providing digital content (fig. 3, item 96) or services t the user.
Regarding claim 27, while Cuomo teaches wherein said first message is an incoming message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5D), 
Cuomo does not teach, in italics, said first message is an incoming message addressed to the user’s inbox.
Curry teaches an incoming message (fig. 4, item 418; “e-mail messages” at ¶ 58) addressed to a user’s inbox (fig. 3A, item 310).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cuomo’s first message to be an incoming message addressed to a user’s inbox as taught by Curry “to dynamically manage and create new e-mail templates. . . . Users should not be burdened with understanding the technology, remembering to add a template to a message, or reformatting a reply manually.  The process should be seamless to the user and native in the e-mail environment to which the user is accustomed.”  Curry ¶ 21.
Regarding claim 29, while Cuomo teaches further comprising: identifying a plurality of messages (Cuomo at least suggests the fig. 4 process repeats for each received URL), wherein the generation (fig. 4, item 460) of the new message template is based on each of the plurality of messages, 
Cuomo does not teach, in italics, identifying a plurality of messages associated with said inbox.
Curry teaches identifying a plurality of messages associated with an inbox (“E-mails in the client station 310” at ¶ 53).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cuomo’s messages to be associated with an inbox as taught by Curry “to dynamically manage and create new e-mail templates. . . . Users should not be burdened with understanding the technology, remembering to add a template to a message, or reformatting a reply manually.  The process should be seamless to the user and native in the e-mail environment to which the user is accustomed.”  Curry ¶ 21.
Regarding claim 30, Curry teaches a non-transitory computer-readable storage medium (fig. 1, item 28) tangibly encoded with computer-executable instructions, that when executed by a computing device (fig. 1, item 10), perform a method according to claim 21.  Thus, references/arguments equivalent to those present for claim 21 are equally applicable to claim 30.
Regarding claims 31–36 and 38, claims 22–27 and 29, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 22–27 and 29 are equally applicable to, respectively, claims 31–36 and 38.
Regarding claim 39, Curry teaches a computing device (fig. 1, item 10) comprising: a processor (fig. 1, item 12); and a non-transitory computer-readable storage medium (fig. 1, item 28) for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor to perform a method according to claim 21.  Thus, references/arguments equivalent to those present for claim 39 are equally applicable to claim 21.
Regarding claim 40, claim 23 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 23 are equally applicable to claim 40.

Cuomo, Curry, Ching, and Kennedy
Claims 28 and 37 are rejected under 35 U.S.C. § 103 as being obvious over Cuomo, Curry, Ching, and Kennedy et al. (US 2008/0288322 A1; filed Nov. 20, 2008).
Regarding claim 28, while the Cuomo/Curry/Ching combination teaches wherein said first message (Cuomo fig. 4, item 400; “the URL which was accessed by the user’s request” at Cuomo 7:25–26; “the Web page” at Cuomo 7:28–29; e.g., the URL associated with Cuomo fig. 5D) is a received message in the user inbox (Curry fig. 3A, item 310),
the Cuomo/Curry/Ching combination does not teach the received message being a previously received message.
 	Kennedy teaches previously received messages (¶ 51).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Cuomo/Curry/Ching combination’s received message to be a previously received message as taught by Kennedy to refer to the message at a later time.  Moreover, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 37, claim 28 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 28 are equally applicable to claim 37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-8121989-B1 and US-8484173-B1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes although the claim language recited in (B)–(D) are relevant, Applicants’ Specificaiton must be enabling as of the filing date.  The claim language recited in (A) was present as of the filing date and is therefore the determinator of whether the Specification is enabling.
        2 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).